AGREEMENT BETWEEN BRISTOL METALS, LLC AND UNITED STEELWORKERS OF AMERICA LOCAL DECEMBER 10, 2009 1 TABLE OF CONTENTS ABSENTEEISM……………24 BEREAVEMENT LEAVE……………31 CHECK OFF PROVISIONS…………….3 GENERAL……………28 GRIEVANCE PROCEDURE……………26 GROUP INSURANCE…………….30 HOLIDAYS……………19 HOURS OF WORK…………….16 JURY DUTY……………31 LEAVE OF ABSENCE……………28 MANAGEMENT……………3 NO DISCRIMINATION……………6 PAY CHECK OFF PROVISION……………5 PENSION AGREEMENT……………30 PROFIT SHARING PLAN…………….10 RECOGNITION……………2 SAFETY AND HEALTH……………25 SENIORITY…………….20 SHIFT ASSIGNMENTS & SHIFT PREFERENCE…………….…9 SHOP COMMITTEE……………25 SUPERVISORY EMPLOYEES……………28 TERMINATION……………32 VACATIONS……………11 VOCATIONAL TRAINING…………….41 WAGES……………6 2 P R E A M B L E THIS AGREEMENT, dated December 10, 2009, is entered into between BRISTOL METALS, L.L.C., Bristol, Tennessee (hereinafter referred to as the Company), and the UNITED STEELWORKERS on behalf of Local 4586 (hereinafter referred to as the Union). It is the intent and purpose of the parties hereto that this agreement will promote and improve industrial and economic relationships between the employees and the Company, and to set forth herein the basic agreement covering rates of pay, hours of work and conditions of employment to be observed between the parties hereto. ARTICLE 1 – Recognition 1.As a result of the election, supervised by the National Labor Relations Board of April 5, 1951 and May 5, 1954, and the Decision in Case No. 10-UC-23, January 10, 1969, the Company recognizes the United Steelworkers, as the sole exclusive bargaining agency for all fabrication, production and maintenance employees at the Company's Bristol, Tennessee Plant, excluding all office, clerical, technical, professional, supervisory and custodial employees, as defined in the National Labor Relations Act. 2.The Company and the Union agree to attempt the settlement of all grievances at lowest levels possible, and the Union agrees to conserve as much of the Company's time as possible, in the disposition of complaints. 3.It is understood that all provisions of this Agreement are subject to existing Federal, State and Local Laws. 4.In order to insure maximum, uninterrupted production during the term of this contract, the Company will not lock out its employees on account of labor differences and the Union on its behalf and on behalf of its agents, representatives, employees and members, individually and collectively, agrees there will be no strikes of any kind or nature, including sympathy strikes, during the term of this contract. In the event of such a strike or threat thereof, the Company, while hereby preserving all the rights and remedies it may have at law or equity, will notify the Union promptly, which in turn, will exert all maximum efforts to prevent or terminate any such strike activity or conduct. 3 Any employee who engages in such prohibited conduct may be disciplined or discharged at the sole discretion of the Company, and such decision will not be reviewable under the grievance-arbitration procedures of the contract, except on the question of whether the grieving employee actually participated, actively or passively, in such conduct; or whether such employee was irrationally disciplined or discharged. ARTICLE 2 – Management 1.The Union agrees that, subject to the other provisions of this agreement, the function of Management belongs solely to the Company, and that it will not interfere with the Company's free exercise of this function. 2.The function of Management includes, among other things:The right to select and to hire new employees; the right to direct the work forces; the right to formulate reasonable plant rules; the right to discipline, suspend, discharge for cause, transfer, demote or promote, and the right to relieve employees of their duty because of lack of work, lack of skill or inefficiency, in such manner as to promote the efficient operation of the plant; and the right to assign work to employees; to decide the number and location of its plants; to determine the products to be manufactured, including the means and processes of manufacturing and to introduce new or improved production methods or facilities and except to the extent provided for in this agreement, the Company reserves and retains, solely and exclusively, all of its inherent rights to manage the business as such rights existed prior to the execution of this agreement. ARTICLE 3 - Check Off Provisions Upon receipt of voluntary written authorization from any employee in the form to be provided by the Union, the Company will deduct from the earnings of said employee his monthly membership dues in the Union under the following procedure: The greater amount of Five Dollars or an amount equal to 1.45% of the employee's total earnings in the immediately prior month not to exceed two and one-half times an employee's average hourly earnings in the immediate prior month.Such authorization may be in the following form: 4 CHECK-OFF AUTHORIZATION For the United Steelworkers Company Plant Date , 20 Pursuant to this authorization and assignment, please deduct from my pay each month, while I am in employment within the collective bargaining unit in the Company, monthly dues, assessments and (if owing by me) an initiation fee each as designated by the Treasurer of the International Union, as my membership dues in said Union. The afore said membership dues shall be remitted promptly by you to the International Treasurer of the United Steelworkers, or its lawful successor at the address which he authorizes, in writing, for that purpose. The assignment and authorization shall be effective and cannot be canceled for a period of one (1) year from the date appearing above or until the termination date of the current collective bargaining agreement between the Company and the Union, whichever occurs sooner. I hereby voluntarily authorize you to continue the above authorization and assignment in effect after the expiration of the shorter of the periods above specified, for further successive periods of one (1) year from such date.I agree that this authorization and assignment shall become effective and cannot be canceled by me during any such years, but that I may cancel and revoke by giving to the appropriate management representative of the plant in which I am then employed, an individual written notice signed by me and which shall be postmarked or received by the Company within fifteen days following the expiration of any such year or within the fifteen days following the termination date of any collective bargaining agreement between the Company and the Union covering my employment if such date shall occur within one of such annual periods.Such notice of revocation shall become effective respecting the dues for the month following the month in which such written notice is given; a copy of any such notice will be given by me to the Financial Secretary of the Local Union. 5 Local Union No. United Steelworkers Signature Witness Check No. Ledger No. The Union shall indemnify and save the Company harmless against any and all claims, demands, suits or other form of liabilities that rise out of or by reason of action taken by the Company in reliance on the aforementioned written assignment or for the purpose of complying with any of the provisions of this section. The Union shall submit to the Company at its request a list of its members; such list shall not be required more often than three month intervals.The Company will furnish a designated officer or individual of the Local Union each month as expeditiously as reasonably practicable, two (2) copies of the names of the employees from whose earnings such deductions have been made, along with the amounts of money so deducted. ARTICLE 4 – PAC Check-off Authorization The Company agrees that it will check-off and transmit to the Treasurer of the United Steelworkers Political Action Committee (USW PAC) voluntary contributions to the USW Political Action Fund from the earnings of those employees who voluntarily authorize such contributions on forms provided for that purpose by the USW PAC.The amount and timing of such check-off deductions and the transmittal of such voluntary contributions shall be as specified in such forms and in conformance with any applicable state or federal statue. The signing of such USW PAC check-off form and the making of such voluntary annual contributions are not conditions of membership in the Union or of employment with the Company. The Union shall indemnify and save the Company harmless against any and all claims, demands, suits or other forms of liability that shall arise out of or by reason of action taken or not taken by the Company for the purpose complying with any of the provisions of this Section. 6 The United Steelworkers Political Action Committee supports various candidates for federal and other elective office, is connected with the United Steelworkers, a labor organization, and solicits and accepts only voluntary contributions, which are deposited in an account separate and segregated from the dues fund of the Union, in its own fund raising efforts and in joint fund raising efforts with the AFL-CIO and its Committee on Political Education. In cases where a deduction is made which duplicates a payment already made to the union by an employee, or where a deduction is not in conformity with the provisions of the Union Constitution and Bylaws or the National Labor Relations Act, refunds to the employee will be make by the local Union. ARTICLE 5 - No Discrimination It is agreed that there shall be no discrimination as provided in applicable State and Federal Statutes, against any employee by the Union or the Company because of race, color, religion, national origin, sex, age, or memberships or non membership in a labor organization. The parties recognize that the individuals covered by this Agreement are likewise covered by the Family and Medical Leave Act of 1993, and that the Company will abide the Act which provides for up to twelve (12) weeks of unpaid leave per year for employees in appropriate circumstances. ARTICLE 6 - Wages The various jobs within the following classifications shall be: Job Classification Jobs in Classification 1 General Helper Fit-Up Helper Press Opeator Helper 7-1/2 Ton Overhead Crane 10 To Overhead Crane All other small machine operators 7 2 Yard Tractor Driver Gas Furnaces Fork Lift Operator Maintenance Apprentice Crane Hookup Tack & Spot Welding Pickle Tank Operator Doall Saw Operator Storekeeper Shipping & Receiving Warehouse Operator Helper Sand Belt Operator 3 Power Press Brake Helper Power Shear Heler Ajax Furnace Pipe Sizing Pipe sixzing Press Operator Pipe Plasma Burner Plate Plasma Burner Template Operator Rotary Straightener Lubrication Technician Planisher (165 Mill) Machine Beveler Pickle Tank Operator Pipe Marker Operator Warehouse Oprator Hydro Tester Operator 4 Power Press Brake Operator Power Press Brake Operator Power Roll, Tank Head, and Angel oll Operator MobileCrae Operator Tube, Stake and Semi-Audomatic Equipment X-Ray Tech Shipping Tech 8 5 Welder QC Senior Lab Tech Boring Mill 6 Fit-Up Level 3 Radiographer (X-Ray) 7 Maintenance Mechanic Maintenance Electrician Special Projects Mechanic 9 RATES Rates of pay for the foregoing classifications are set forth in Appendix "A".Rates shown in the various Columns of Appendix "A" shall become effective as follows:Column 1, February 1, 2010; Column 2, February 7, 2011; Column 3, February 6, 2012; Column 4, February 4, 2013; Column 5; February 3, All job classifications deleted will be restored to the classification where located at the time of deletion, if the Company brings the job back.Employees in Classifications 2 and 4 can bid on job vacancies in Classifications 2+ and 4+, respectively, without such bids being prohibited as cross bids. RATES FOR NEW JOBS AND CHANGED JOBS When the Company establishes a new job in the bargaining unit, it shall temporarily place it in a classification in line with the wage scale of similar work in jobs covered by this Agreement. After a reasonable period of time allowed for perfecting the procedures and the machine or equipment involved, and when the job becomes fully operational, that is, is functioning normally in the production process, the Company will provisionally place it in a classification in line with the wage rate for similar work in jobs covered by this Agreement. If no one in the classification is available to fill the job, it shall be posted for bids in the normal manner. The provisional classification for such a job will remain in effect for sixty days from the time the provisional classification is made.If, after the sixty day period, the Company deems the classification to be proper and accurate and the Company notifies the Union in writing, and no grievance is filed by the Union within five calendar days after the end of the sixty day period, the provisional classification will be considered the permanent classification for the job. 10 If during the term of this Agreement a significant and substantial change in job content in a job has been effected by the Company to the extent that the wage rate has become inappropriate as compared to the wage rate for similar jobs covered by this Agreement, and the company fails to reclassify the job, the Union may request the Company to review the circumstances in conference with the Union. However, resort to the grievance procedure may be invoked only on the basis that the action of the Company is arbitrary and capricious. There will be no retroactivity with respect to rates.Grievances filed hereunder shall be concerned only with the consistency of the rate paid for similar work in jobs covered by this agreement. ARTICLE 7 - Shift Assignments and Shift Preference The Company will staff all shifts on the basis of the employee's preference of shifts, taking into account his classification, skills and experience and plant seniority as vacancies occur.However, the junior qualified employee may be assigned to a particular shift when in the judgment of the Company, his skills and experience are needed to provide a balance of skills and experience between the shifts, and such will promote the efficient operation of the plant. When such an assignment takes place, however, and the employee who was assigned possesses sufficient plant seniority to work on a different shift of his preference, after a period of thirty days on such assignment he may apply for a shift of his preference within his department based on his plant seniority,classification, skill and experience, provided that such application may be made by the employee only once in any six (6) calendar month period and provided that an employee with the necessary skill and experience, who possesses less plant seniority, is available to replace him.Under such circumstances, the Company will train a junior employee.Subject to the foregoing conditions but in addition to the above applications, application for shift preference may be made throughout the plant once each year during a period of two consecutive calendar weeks to be designated by the Company. 11 The parties hereto agree it is not the intention of the parties to abuse the assignment of employees between shifts, and that the company agrees to confer with the Union, upon request, concerning alleged abuse. A premiumrate of $.25 per hour will be paid for workers assigned to secondand third shift. ARTICLE 8 - Profit Sharing Plan Reason for the Profit Sharing Plan The manufacture and sale of stainless steel pipe and fittings is a highly competitive business with many domestic as well as foreign producers.Because worldwide productive capacity is much greater than demand, prices for these products will continue to be under pressure.Under these conditions, the only way we can produce profits is by working together to control costs and operate efficiently.It is hoped that this profit sharing plan ("plan"), which is effective only during the term of this agreement, will: 1.Motivate every employee eligible under the plan to improve his or her performance and help in every way they can to produce profits. 2.Reward employees for their efforts by paying them a share of Brismet profits as additional remuneration over and above their wages and salaries. Who Participates Every production, maintenance and supervisory employee who is assigned to pipe and fittings manufacturing (Departments 75 and 72), hereinafter called Brismet, and who: 1.Is a full-time employee that has completed 90 days of full-time employment 2.Is employed at the end of any quarter for which a distribution is paid 3.Is employed by the Company or on layoff at the time any distribution is paid for the first, second, third and fourth quarter unless termination was due to retirement or disability for which the employee received benefits under the Company's corresponding benefit plan; and 4.Is employed by the Company at the end of the fiscal year in question unless termination was due to retirement or disability for which the employee received benefits under the Company's corresponding benefit plan. 12 Source of Pool Six percent (6%) of Brismet's operating earnings before income taxes as reflected in the corporate accounting records and financial statements will form a pool to be distributed to eligible employees.Such earnings are to be the sole source of contributions to the pool.Revenues and expenses will be allocated to Brismet using accounting methods which the Company believes, at its sole discretion, most accurately reflect Brismet's profits. Allocation of Pool to Employees The pool will be divided so that every eligible employee gets the same percent of his or her straight-time pay (excluding all overtime) that all other eligible employees receive.Only wages earned after 90 days of full-time employment will be included for purposes of calculating the distribution made to an employee. When Distribution Will Be Paid Profits for each fiscal year and any related distribution will not be finally determined until completion of the annual audit by the Company's outside certified public accountants.However, in order to give employees the opportunity to receive their distributions sooner, any distributions will be made according to the following schedule: 1.Approximately 45 days after the end of the Company's fiscal first, second and third quarters for each fiscal year, the Company will pay 75% of any estimated distributions for each quarter based on Brismet's cumulative earnings. 2.Approximately 75 days after the Company's fiscal year-end, but in no event sooner than the completion of the Company's audit, distributions will be made for the year less any previous quarterly payments.Should the actual distributions for the year be less than the previous payments, employees will not be asked to return the overpayment. Qualifying as a Bona Fide Profit Sharing Plan It is agreed that the inclusion of this plan in the collective bargaining agreement and its implementation is conditioned upon the plan being qualified as a bona fide "profit sharing plan" under 29 C.F.R. Part 549. ARTICLE 9 – Vacations/Paid Time Off All eligible employees on the payroll of the Company on June 1st of a Vacation Year who have been in the Company's employ for twelve (12) consecutive months or more on June 1st of the Vacation Year shall be entitled to a vacation with pay in accordance with the following: Accumulated Seniority Days of Vacation Less than a year Partial 1 year but less than 3 years 1 week (40 hours) 3 years but less than 10 years 2 weeks (80 hours) 10 years but less than 20 years 3 weeks (120 hours) 20 years or more 4 weeks (160 hours) 13 Employees continuously on the payroll on June 1with less than 1 year of seniority and who have satisfactorily completed the 90 day probationary period shall receiver partial vacation pay equal to one-twelfth (1/12) of forty hours pay at his regular rate for each full month of uninterrupted service prior to the initial June 1 eligibility date or receive the equivalent vacation time off.This partial vacation will be paid on the first pay day after the initial eligibility date. Employees who have not completed the 90-day probationary period prior to the initial June 1 eligibility date must satisfactorily complete the probationary period prior to receiving any partial vacation pay.Upon successful completion of the probationary period, such employees shall receive partial vacation pay equal to one-twelfth (1/12) of forty hours pay at his regular rate for each full month of uninterrupted service prior to the initial eligibility date.This partial vacation pay will be paid on the first day after the employee has satisfactorily completed the probationary period.Each of the forgoing elections is conditioned upon the employee being otherwise eligible for the vacation benefits described herein.Thereafter, the normal eligibility rules will apply. Where an employee otherwise would be eligible for an additional week (40 hours) of vacation benefit under the above schedule for the June 1 eligibility date, such employee shall receive vacation with pay for the amount of vacation benefit for which he is eligible plus partial vacation pay equal to one-twelfth (1/12th) of forty (40) hours pay at his regular hourly rate for each full month of uninterrupted service between the employee's anniversary date of hire and June 1 of the current year or receive the equivalent vacation benefit time off. 14 The above vacation table was changed during December 9, 2004 contract negotiations.The change to the vacation benefit is not retroactive and shall be implemented beginning June 1, All vacations will be allowed and must be taken during the twelve (12) months or vacation year after an employee becomes eligible.EXAMPLE:An employee who is eligible for one (1) week on June 1, 2010, will be given and must take his week's vacation prior to June 1, 2011. Vacations are not cumulative.Vacation period may be designated by the Company to meet the operating needs of the Plant and may be designated during a one or two week period in which the plant may be closed for vacation.Notice to this effect shall be posted each year during the last seven days of March.Provided, the Company agrees not to close the plant for vacation period during a week in which July 4 is observed as a holiday under the terms of this Agreement. In the event a decision is made not to close down the plant for vacation, employees will be granted vacations on the basis of seniority as far as possible, subject to the efficient operating requirements of the plant.Employees with more than two weeks vacation will have priority over junior employees for two week's vacation period. All requests for choice of vacation period shall be made by employees, in writing, and to which they shall be bound, between the 15th and 20th day of April, and the Company, after consultation with the Union, will announce by May 1, whether the request will be honored or not.Employees will be reminded of this requirement during the last seven days of March. An employee may elect to waive his vacation time off and receive vacation pay in lieu thereof, by requesting such between the 15th and 20th day of April.Under such circumstances, vacation pay will be paid at the end of the first full week in June. Upon retirement, a retiring employee shall be entitled to receive a pro-rated portion of his or her vacation allotment for the coming year, based upon the observed vacation year (June 1 to May 31).The amount of such payment shall be computed by determining the amount of vacation time that the employee would have received had he remained on the payroll until June 1 and pro-rating such amount based upon the number of months of active employment on the employee’s part between June 1 in one calendar year and May 31 of the next calendar year.Such amount shall be paid after the next vacation year commences on June 1.EXAMPLE:Employee A retires December 1, 2009.Had he remained on the payroll until June 1, 2010, he would have received four weeks of vacation which he could have taken between June 1, 2010 and May 31, 2011.Upon retirement on June 1, 2010, he would receive payment for two weeks of vacation computed as follows:6 months of active employment (June 1, 2009 – December 1, 2009) divided by 12 potential months of employment (June 1, 2009 – May 31, 2010) ½; ½ x 4 weeks vacation 2 weeks vacation. 15 ELIGIBILITY An employee must have been employed twelve (12) consecutive months and worked a minimum of 1,400 hours during those twelve (12) months prior to June 1st in order to be eligible for a vacation 1 week (40 hours). An employee must have been employed thirty-six (36) consecutive months and worked a minimum of 1,400 hours during the twelve (12) month period prior to June 1st in order to be eligible for a vacation of two (2) weeks (40 hours/week).This may consist of two separate periods one (1) week (40 hours) as designated by the Company. An employee must have been employed one hundred twenty (120) consecutive months and worked a minimum of 1,400 hours during the twelve (12) month period prior to June 1st in order to be eligible for a vacation of three (3) weeks (40 hours/week).This may consist of three separate periods one (1) week (40 hours) as designated by the Company. An employee must have been employed two hundred forty (240) consecutive months and worked a minimum of 1,400 hours during the twelve (12) month period prior to June 1st in order to be eligible for a vacation of four (4) weeks (40 hours/week).This may consist of four separate periods one (1) week (40 hours) as designated by the Company. For the purpose of determining whether 1,400 or more hours have been worked, time lost due to an injury arising out of Company employment, jury duty or due to absence from work while on vacation under the agreement, shall be added to the actual hours the employee worked, at the rate of eight (8) , ten (10) or twelve (12)hours per day but not less than forty (40) or more than forty-eight (48) hours per week (if his job has operated at 48 hours per week during his absence.) 16 An employee who is laid off, quits or is discharged, and who meets the eligibility requirements for vacation and has not had a vacation after becoming eligible therefore shall receive his vacation pay at the time of such layoff, quit or discharge. Time lost by an employee for a period of at least an entire payroll week, due to a bona fide sickness supported by a physician's certificate or other unusual hardship, acceptable to the Company, may be applied to any vacation time to which such employee is entitled if the employee so requests. Employees will receive pay for holidays as defined in this agreement occurring during vacation period, unless an election has been made under the paragraph following immediately. Holidays, legal or otherwise, which may occur during the time an employee is on vacation shall not extend the employee's vacation period.Provided, however, that any employee who elects not to receive time off for a holiday, as defined in this Agreement, which occurs during his vacation period, may at the time of this election prior to his/her vacation designate another day, more than thirty (30) days after his vacation period, and be entitled to time off on that day, having already received holiday pay.Provided, further, that no more than five (5) percent of the employees shall be permitted to elect any one alternate day, and that no premium shall attach, in any manner, to such holiday. The vacation pay for a vacation of one or more weeks shall be forty (40) hours pay per week at the employee's regular hourly rate. The vacation pay will be paid on the regular payday for the period of the employee's vacation.However, an employee may receive vacation pay (40 hours) before he leaves for vacation time off provided such request is made in writing to the Company at least fourteen (14) days prior to the date his vacation is scheduled to start. For the employee who requests that vacation be applied because of time lost due to bona fide sickness as described above, the vacation shall be paid on the first regular payday occurring not less than ten (10) days following the date this employee makes such request. In the event of death of an employee after becoming eligible for a vacation but before taking a vacation, the amount of vacation pay to which he would have been entitled shall be paid to his proper legal representative. 17 Employees can reserve vacation time to be used one day at a time. Employees with a total of four (4) weeks of vacation time can reserve two (2) weeks (80 hours) of vacation and employees with less than four (4) weeks of vacation time can reserve one (1) week (40 hours) of vacation. These days of vacation have to be taken in whole days depending on the employee’s regular work schedule. For example: If an employee’s regular work schedule is for an eight (8) hour work day, than his day at a time vacation will be eight (8) hours. If and employee’s regular work schedule is for ten (10) hour work day, than his day at a time vacation will be ten (10) hours. Days at a time vacation are not subject to being paid prior to the employee taking the vacation time off. Employees requesting a day at a time vacation have to schedule the vacation day prior to the day requested. Two weeks’ notice is preferred. Employees who have completed the 90 day probationary period can request two (2) days off for personal use and these days have to be taken during the 12 month period starting June 1 and ending May 31. These days can be taken as a ½ day or a whole day. The employee will receive time off depending on his regular work day schedule. For example: If the employee’s regular work day is (8) hours the employee will receive eights (8) hours pay. If the employee’s regular work day is ten (10) hours the employee will receive ten (10) hours pay. Personal Days do not count as hours worked, therefore personal days do not count toward the 40 hours required before overtime starts to accumulate. ARTICLE 10 - Hours of Work 1.Eight (8), ten (10), or twelve (12) consecutive hours (exclusive of lunch period) shall constitute a standard day's work and forty (40) hours shall constitute a standard week's work.The Company shall determine the starting and quitting time and the number of hours to be worked.However, before the starting time is changed from 7:00 a.m., the Company will confer with the Union.Eight (8),ten (10), twelve (12)consecutive hours plus lunch periods, within any period of twenty-four (24) hours, shall constitute a shift. 2.All time worked over forty (40) hours in any one week, shall be paid for at the rate of time and one-half. 18 3. The opportunity for overtime work assignments shall be based on seniority among qualified employees in the classification in which overtime work is being performed. An employee absent from work for any reason on the day that daily overtime is assigned will be deemed to have had an opportunity to perform overtime work. Equalization of overtime work shall be based on a calendar month-to-month cycle.Any employee believing he has been unreasonably denied an equal opportunity for overtime work during any calendar month may raise the question under Article 16.The "date of origin" under Paragraph 1 (a) of that Article shall be the last day of the calendar month in which the alleged unequal treatment took place. If it is decided that the employee's allegation has merit, the employee will be placed in a preferential position to perform overtime turns sufficient to remedy the unequal treatment. When notice is given concerning casual overtime worked two (2) hours before the end of an employee’s shift,on any day the Company may require employees to perform overtime work to the extent of securing the number of employees for which overtime work is assigned, based on the inverse order of seniority among qualified employees plant wide in the classification in which overtime work is being performed. For weekend overtime the Company will give a one and one-half (1 ½ ) days notice for 1st shift employees and give a two (2) days notice for 2nd and 3rd shift employees.For example: Weekend overtime work for 8 hour shifts (Monday through Friday) will require a notification by the end of 1st shift on Thursday for 1st and 2nd shift and on Wednesday for 3rd shift.Overtimework for 10hour shifts (Monday through Thursday) will require a notification by lunch break of 1st shift on Wednesday for 1st and 2nd shifts.If the Company does not notify the affected employee as required above, the affected employee will be considered not scheduled to work weekend overtime. Weekend overtime greater than six hours will include paid lunch. However, first choice for casual overtime work shall be given to the employee or employees actually performing the work on the day on which the overtime is necessary. Employees refusing under such circumstances to perform overtime work will be subject to discharge. Casual overtime, or daily overtime, is that work outside regular working hours, which occurs from time to time, and which is not pre-scheduled. 19 Scheduled overtime is that work which is pre-scheduled no later than the previous day, generally by department or larger entities, and becomes a part of the scheduled workday. 4.Employees who have not been notified at quitting time and are called in for work after completion of their regular scheduled workday shall receive a minimum of four (4) hours' pay at his regular hourly rate. 5.When it becomes necessary, the Company will make every effort to notify the employees of reduced working schedules by posted or individual notices on or before the close of the previous day's shift.Should the Company not so notify and an employee reports for work the next morning, he shall be allowed to work at least four (4) hours at his regular hourly rate or be paid for four (4) hours if work is not available which he can do.Employees who were not at work the preceding day may not claim this benefit.In cases of emergency beyond the control of the employer, or absence of an employee at time of notice, it may not be possible to give advance notice of lack of work.In such cases, there will be no "call-in" pay for employees reporting to work. 6.Scheduled work week will be normally. 7.Pay day shall normally be Friday and pay will be computed from Monday through Sunday inclusive of the preceding week.Those working on Thursday night shifts will be paid at the end of the shift.Day shift employees will be paid before checking out on Fridays. 8.Double time will be paid for hours worked on Sunday, except for hours worked on Sunday by an employee whose regular shift begins on Saturday and ends on Sunday or begins on Sunday and ends on Monday.There will be no duplication of pay under this provision and any other provision. REST
